United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3631
                                    ___________

In re: Douglas Freeman; Lisa Freeman, *
                                      *
                   Debtors.           *
____________________                  *
                                      *
Tod Hall,                             * Appeal from the United States
                                      * District Court for the Eastern
                   Appellant,         * District of Arkansas.
                                      *
       v.                             *      [UNPUBLISHED]
                                      *
Douglas Freeman; Lisa Freeman,        *
                                      *
                   Appellees.         *
                                 ___________

                            Submitted: April 22, 1999
                                Filed: April 28, 1999
                                   ___________

Before BOWMAN,* Chief Judge, ROSS, and FAGG, Circuit Judges.
                              ___________

PER CURIAM.

      Having reviewed the record in the context of Tod Hall's contentions, we
conclude the bankruptcy court and the district court correctly held the indebtedness in

      *
       The Honorable Pasco M. Bowman stepped down as Chief Judge of the United
States Court of Appeals for the Eighth Circuit at the end of the day on April 23, 1999.
He has been succeeded by the Honorable Roger L. Wollman.
question was dischargeable, and an extended discussion is unnecessary. We affirm for
the reasons stated in the bankruptcy and the district court's rulings. See 8th Cir. R.
47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-